A. Augustus Low, Petitioner v. Commissioner of Internal Revenue, Respondent.Low v. CommissionerDocket No. 2190.United States Tax Court1944 Tax Ct. Memo LEXIS 123; 3 T.C.M. (CCH) 929; T.C.M. (RIA) 44277A; September 12, 1944*123  HARRON Order to Correct Memorandum Findings of Fact and Opinion HARRON, Judge: Memorandum Findings of Fact and Opinion in this proceeding was entered on August 11, 1944. An error was made in the Findings of Fact and, consequently, in one of the holdings under the main issue. Under a motion to vacate the Opinion in part, which respondent filed on September 8, 1944, attention has been called to this error. By this order, the Findings of Fact and Opinion in this proceeding is amended to make the required correction. Accordingly, it is ORDERED: (1) That the Findings of Fact on page nine of the report, lines twelve and thirteen [page 19,883, second column, line 16], is corrected to delete the finding that $13.50 tax on telephone calls, was included in the amount of $134.50, and in lieu thereof, the following finding is made: The amount of $134.50 represents payments for telephone calls, exclusive of tax. See exhibit six. (2) The holding on page twenty of the report [first paragraph beginning in second column on page 19,886], that petitioner is entitled to deduct $13.30 as payments of tax on telephone calls, is deleted. Petitioner has taken deductions for taxes on telephone calls in*124  his income tax return for 1940 which appears to have included the sum of $13.50. (3) The elimination of the holding set forth above removes the necessity for recomputation under Rule 50 [bottom of second column on page 19,887]. Therefore, decision will be entered for the respondent.